Citation Nr: 0605744	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-12 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
aid and attendance and/or housebound status.


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel
INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1943.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Columbia, 
South Carolina, Department of Veterans' Affairs (VA), 
Regional Office (RO). 

In November 2004, the veteran appeared at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran argues that his service-connected schizophrenia 
has rendered him unable to care for himself.  The record does 
contain a VA aid and attendance examination in November 2004, 
when the examiner found that the veteran required aid and 
attendance because of his nonservice-connected physical 
disabilities.  The examiner did not address the impact, if 
any, of the service-connected psychiatric disability on the 
veteran's need for aid and attendance.

As only independent medical evidence may be considered by the 
Board to support its findings, the Board concludes that the 
record does not contain sufficient to decide the claim.  
Accordingly under the duty to assist, the case is REMANDED 
for the following action:

1. Schedule the veteran for a VA 
psychiatric examination in order to 
determine if the service-connected 
schizophrenia renders the veteran unable 
to protect 


himself from the hazards and dangers 
incident to his daily environment.  The 
claims folder must be made available to 
the examiner for review.

2. After the above-requested development 
has been completed, adjudicate the claim.  
If the claim remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

